_—

nN

Co Om N DOH Fe WwW

EW NY —-— COD OD FN Dn F&F W NY

25

 

 

Case 2:18-cv-02081-TLN-KJN Document 66 Filed 02/12/19 Page 1 of 3

AARON J. FISCHER (SBN 247391)
Aaron.Fischer@disabilityrightsca.org

ANNE HADREAS (SBN 253377)
Anne.Hadreas@disabilityrightsca.org

DISABILITY RIGHTS CALIFORNIA

1330 Broadway, Suite 500

Oakland, CA 94612

Telephone: (510) 267-1200

Fax: (510) 267-1201

TIFANEI RESSL-MOYER (SBN 319721)
Tifanei.Ressl-Moyer@disabilityrightsca.org

DISABILITY RIGHTS CALIFORNIA

1831 K Street

Sacramento, CA 95811

Telephone: (916) 504-5800

Fax: (916) 504-5801

DONALD SPECTER (SBN 83925)
DSpecter@prisonlaw.com

MARGOT MENDELSON (SBN 268583)
MMendelson@prisonlaw.com

SOPHIE HART (SBN 321663)
SophieH@prisonlaw.com

PRISON LAW OFFICE

1917 Fifth Street

Berkeley, California 94710

Telephone: (510) 280-2621

Fax: (510) 280-2704

Attorneys for Plaintiffs

JESSICA VALENZUELA SANTAMARIA

(220934)
jvs@cooley.com

MARK A. ZAMBARDA (314808)
mzambarda@cooley.com

ADDISON M. LITTON (305374)
alitton@cooley.com

COOLEY LLP

3175 Hanover Street

Palo Alto, CA 94304-1130

Telephone: (650) 843-5000

Fax: (650) 849-7400

KATHLYN A. QUERUBIN (SBN 275085)
kquerubin@cooley.com

COOLEY LLP

101 California Street, Sth Floor

San Francisco, CA 94111-5800

Telephone: (415) 693-2000

Fax: (415) 693-2222

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

LORENZO MAYS, RICKY

RICHARDSON, JENNIFER BOTHUN,

ARMANI LEE, LEERTESE BEIRGE, and

CODY GARLAND, on behalf of

themselves and all others similarly situated,
Plaintiffs,

V.
COUNTY OF SACRAMENTO

Defendant.

 

 

Case No.: 2:18-cv-02081 TLN KJN
CLASS ACTION
DECLARATION OF JAMES NELSON

Case No,: 2:18-cv-02081 TLN KIN
NELSON DECLARATION

 
N

50 FAN Dn Ee W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-02081-TLN-KJN Document 66 Filed 02/12/19 Page 2 of 3

I, James Nelson, declare as follows:

1, I have personal knowledge of the following facts and would competently
testify to them if called upon by a court to do so.

2. I am a pretrial detainee in Sacramento County’s Main Jail. I have been
detained since approximately January 5, 2018.

3. I have been diagnosed with schizophrenia and take psychotropic
medications for my mental illness. I experience auditory and visual hallucinations.

4. I am currently classified as T-Sep and have spent more than ten months,
almost all of my time in the jail, on T-Sep status.

5. My cell feels smaller and smaller every day. We get very little time out
of our cells, and I never know if or when I will be allowed out. I am not let out at the
same time every day. I also do not have a clock and cannot keep track of time while I
am in my cell.

6. I am currently in 8 West; I was previously housed in 8 East. When I was
in 8 East, jail staff frequently only offered me time out of my cell in the middle of the
night. I would go days without leaving my cell.

7. My hallucinations are much worse in T-Sep. Sometimes I feel as if the
walls are closing in on me. Usually, listening to music or talking to other people helps
distract me. But, there is nothing to distract me while I am in my cell. I do not have a
cellmate and am not allowed to have a radio or a tablet or anything else to occupy me.

8. The only treatment I receive for my mental illness is medication. I do
not have much contact with mental health staff. When I do, the visits are not private.
They speak to me through the cell door, and do not open the food port, so I must talk
very loudly to communicate with them. I have a hard time sharing things in these
visits because I know that other people can hear us.

9. I was previously briefly housed in Protective Custody, but I had a

difficult time coping in that unit because of my mental illness. In Protective Custody,

2 Case No.: 2:18-cv-02081 TLN KJN
NELSON DECLARATION

 
So Oo NY WB Nn Fe W HNO —

BO NO NO NO NO KN RO RO Om me ee
oN DD nA fF WY NY F|§ DO fC NY Dn FBP WD NO KF CO

 

 

Case 2:18-cv-02081-TLN-KJN Document 66 Filed 02/12/19 Page 3 of 3

you are required to have a cellmate. I do not feel safe with a cellmate because of the
voices in my head. I have been told that the only option for me to be housed without a
cellmate is T-Sep.

10. I have seen people placed on suicide watch in the classroom of my

housing unit. It happens all the time.

I declare under penalty of perjury that the forgoing is true and correct. Executed
this 7" day of January, 2019 at Sacramento, California.

Leo,

Ve

James Nelson

3 Case No. 2:18-cv-02081 TLN KJN
NELSON DECLARATION

 
